ACCEPTED
                                                                                                05-15-00413-CV
                                                                                     FIFTH COURT OF APPEALS
                                                                                                DALLAS, TEXAS
                                                                                           9/24/2015 3:30:21 PM
                                                                                                     LISA MATZ
                                                                                                         CLERK

                                No. 05-15-00413-CV
                    _________________________________________
                                                                          FILED IN
                           IN THE COURT OF APPEALS         5th COURT OF APPEALS
                     FIFTH DISTRICT OF TEXAS AT DALLAS DALLAS, TEXAS
                                                           9/24/2015 3:30:21 PM
                    _________________________________________
                                                                         LISA MATZ
                                                                           Clerk
                                   JOHN C. GANTER,

                                         Appellant

                                             v.

                              INDEPENDENT BANK,
                     F/K/A/ UNITED COMMUNITY BANK, N.A,

                                     Appellee
                    _________________________________________

                  APPEAL FROM THE 298TH DISTRICT COURT
                          DALLAS COUNTY, TEXAS

                    Honorable Emily Tobolowsky, Judge Presiding
                    _________________________________________

                        THIRD MOTION FOR EXTENSION
                       OF TIME TO FILE APPELLEE’S BRIEF

To the Honorable Court of Appeals:

         Pursuant to Tex. R. App. P. 10.5(b) and 38.6(d), Appellee Independent Bank

(Appellee) files this Motion seeking a third extension of 28 days to file Appellee’s Brief

and respectfully shows the Court as follows:

         1.    This is Appellee’s third requested extension of time.

         2.    Pursuant to the Court of Appeals’ order dated August 26, 2015, Appellee’s

Brief is due on September 25, 2015. Appellee requests a third 28-day extension to file the

Brief.
       3.      Appellee requests the extension because the undersigned counsel, lead trial

and appellate counsel for Appellee, has been unable to complete the Brief due to numerous

conflicting matters, including preparing for pretrial and trial in the United States District Court

for Western District of Texas in a case styled Paso del Norte Motors, LP v. Tri Star Partners, LLC,

Cause No. 3:15-cv-00033-PRM, as well as preparation for multiple arbitration proceedings.

Additionally, lead trial and appellate counsel for Appellee continues to deal with a number

of health issues necessitating his absence from work.

       4.      As of the date of this Motion, counsel for Appellant has not responded to

counsel for Appellee’s attempts to conference regarding this motion.

       WHEREFORE, Appellee Independent Bank prays that this Court extend the

deadline to file Appellee’s Brief by 28 days, and for such other relief to which it may be

justly entitled.

                                                     Respectfully submitted,

                                                     /s/ Brandon Starling________________
                                                     Timothy D. Zeiger
                                                     State Bar No. 22255950
                                                     Brandon Starling
                                                     State Bar No. 24047556
                                                     SHACKELFORD, MELTON,
                                                     MCKINLEY,
                                                     AND NORTON LLP
                                                     3333 Lee Parkway, Tenth Floor
                                                     Dallas, Texas 75219
                                                     Telephone (214) 780-1400
                                                     Telecopy (214) 780-1401
                                                     tzeiger@shackelfordlaw.net
                                                     bstarling@shackelfordlaw.net

                                                     COUNSEL FOR APPELLEE
                         CERTIFICATE OF CONFERENCE

        On September 23, 2015, I attempted to conference with counsel for Appellant
Michael Lang via email and telephone, but he did not respond to my attempts. On
September 24, 2015, I again attempted to confer with Mr. Lang via email, but as of the date
of this Motion, Mr. Lang has not responded to my attempts.

                                                 /s/ Brandon Starling________________
                                                 Brandon Starling

                            CERTIFICATE OF SERVICE

       A true copy of the foregoing Motion was served on September 24, 2015, on the
following:

Michael J. Lang
mlang@ghjhlaw.com
Gruber Hurst Elrod Johansen Hail Shank LLP
1445 Ross Avenue, Suite 2500
Dallas, Texas 75202

                                                 /s/ Brandon Starling________________
                                                 Brandon Starling